Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 1 of 72 PagelD #:8

EXHIBIT A
FILED DATE: 12/4/2019 4:20 PM 20191013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 2 of 72 PagelD #:9
12-Person Jury

FILED
12/4/2019 4:20 PM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS,2OROTHY BROWN

CIRCUIT CLERK
COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY, IL

2019L013357
NICHOLAS J. DURSO,

PLAINTIFF,

CaseNo. 2019L013357

vs.

and certain UNKNOWN OFFICERS OF
DEFENDANT ROUNDY’S ILLINOIS, LLC,
individually,

)

)

)

)
ROUNDY’s ILLINOIS, LLC, dba MARIANO’S __) Judge

)

) Court Room No.

)

)

)

DEFENDANTS.
COMPLAINT

Plaintiff, NICHOLAS J. DURSO, (“PLAINTIFF DuRSO” or “PLAINTIFF”), by and
through his attorneys, L. STEVEN PLATT and ROBBINS, SALOMON & PATT, LTD.,
complaining against ROUNDY’S ILLINOIS, LLC, DBA MARIANO’S and certain as yet
UNKNOWN OFFICERS OF DEFENDANT ROUNDY’S ILLINOIS, LLC, individually
(hereafter collectively “ROUNDY’S DEFENDANTS” or “DEFENDANTS”), states as follows:

I. NATURE OF ACTION
1. This action is brought under the Illinois Wage Payment and Collection Act,

820 ILCS §115/2 et seq.

ANSWER:

2. PLAINTIFF also asserts a common law cause of action for retaliatory discharge.

ANSWER:

3159311 (14207.1)
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 3 of 72 PagelD #:10

Il. JURISDICTION AND VENUE

3. Jurisdiction arises under the provisions of the Illinois Wage Payment and

Collection Act, 820 ILCS §115/2 et seq.

ANSWER:

4. Jurisdiction also arises under 735 ILCS 5/2-102 of the Illinois Code of Civil
Procedure in that at all tumes relevant, the ROUNDY’s DEFENDANTS were doing and continue

to do business in this jurisdictional district.

ANSWER:

5. Jurisdiction also arises under 735 ILCS 5/2-209 of the Illinois Code of Civil
Procedure in that at all times relevant, ROUNDY’S DEFENDANTS were transacting and

continue to transact business in this jurisdictional district.

ANSWER:

6. Venue lies in this jurisdictional district pursuant to 734 ILCS 5/2-101 of the
Illinois Code of Civil Procedure, in that the transactions complained of or some part of them

arose in this jurisdictional district.

ANSWER:
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 4 of 72 PagelD #:11

TW. THE PARTIES

7. DEFENDANT ROUNDY’S is a Wisconsin corporation that leases property in

Illinois and operates a retail grocery business in this judicial district.

ANSWER:

8. Specifically, the subject store involved in this litigation, Store #08533, is located
in and doing business at 784 Skokie Boulevard, Northbrook, Cook County, IL 60062

(hereafter “the Northbrook Store”) which is within this jurisdictional district.

ANSWER:

9. The Northbrook Store sells customers a wide-range of grocery store services,

specializing in pre-packaged fresh-made foods and especially made-to-order food services.

ANSWER:

10. | While the individual ROUNDY’s DEFENDANTS are unknown at this time, it is
presumed they are subject to this court’s jurisdiction in that they assisted DEFENDANT
ROUNDY’s in carrying out its day-to-day activities in this jurisdictional district and some may

even live here.

ANSWER:
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 5 of 72 PagelD #:12

IV. STATUTORY VIOLATION

ILLINOIS WAGE PAYMENT AND COLLECTION ACT

11. At all times relevant, DEFENDANT ROUNDY’S was and is an “employer” as
defined by the Illinois Wage Payment and Collection Act, 820 ILCS 115/2 in that it is a
corporation where wage payments are made directly to groups of persons acting directly in

its interest for which one or more persons are gainfully employed.

ANSWER:

12. Atall times relevant, PLAINTIFF DURSO was an “employee” of the ROUNDY’S
DEFENDANTS as defined by the Illinois Wage Payment and Collection Act 820 ILCS 115/2
in that he was an individual permitted to work by ROUNDY’Ss who was (1) not free from the
control and direction over the performance of his work both under his contract or Agreement
of service with the ROUNDY’S DEFENDANTS; (2) did not, in fact, perform work which was

either outside the usual course of business or was performed outside all of the places of

_ business of his employer, and (3) was not in an independently established trade, occupation,

profession or business.

ANSWER:

13. At all times relevant, PLAINTIFF DURSO, as an employee of the ROUNDY’S
DEFENDANTS, performed services as a Store Director, for DEFENDANT ROUNDY’S at its
Northbrook Store pursuant to and under the terms and conditions spelled out in the attached

Agreement, attached hereto as Exhibit A.
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 6 of 72 PagelD #:13

ANSWER:

14. At all times relevant, PLAINTIFF DURSO was gainfully employed by

DEFENDANT ROUNDY’S in this jurisdictional district.

ANSWER:

15. Pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS §115/1
et seg., Count I of this action is brought by PLAINTIFF to recover an unpaid bonus applicable
and earned based on the contract or Agreement entered into between DEFENDANT ROUNDY’S
and PLAINTIFF DURSO in 2017, to pay PLAINTIFF a bonus in March of 2018, earned in 2017
and 2018, based on the Northbrook Store’s financial performance, as set out more completely
in the attached Agreement, attached hereto as Exhibit A.

ANSWER:

16. The Illinois Wage Payment and Collection Act, 820 ILCS 115/2 states that
bonuses are covered by the Act and are considered “wages” protected by the Act, in that:

"wages" [are] defined as any compensation owed an employee by . .
. contract or agreement between the 2 parties, ... Payments to...
employees shall . . . be defined as wages, . . . owed the employee by
the employer pursuant to an employment contract or agreement
between the 2 parties.

820 ILCS 115/2.

ANSWER:

17. | PLAINTIFF DuRSO met all conditions precedent to earn the subject bonus set
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 7 of 72 PagelD #:14

forth in Exhibit A.

ANSWER:

18. Despite this fact, DEFENDANT ROUNDY’s has failed to pay him the bonus he
earned and is due him under the contract or Agreement set forth in Exhibit A.

ANSWER:

19. |The ROUNDY’S DEFENDANTS claim they do not have to pay the bonus due
PLAINTIFF DURSO because PLAINTIFF was not employed by the ROUNDY’s DEFENDANTS in
March of 2018, on the date store Director/Manager bonuses were paid out under the
ROUNDY’Ss DEFENDANTS’ Store Director Bonus Compensation Plans, attached as Exhibit A.

ANSWER:

20. In order to set up the excuse that they did not have to pay PLAINTIFF DURSO
the subject bonus they, ROUNDY’S DEFENDANTS in bad faith, set up PLAINTIFF DURSO’S
termination by giving him pretextual counseling he did not deserve so they could use the
counseling as an excuse and pretext to terminate him prior to the payout date when the bonus
was due so they could claim to alleged right to avoid paying him the bonus as set forth in the
bonus compensation plan.

ANSWER:

21. They did so in order that he not be an “employee” on the date the bonus was

due and thus allegedly making PLAINTIFF DuRSO ineligible for the bonus under the terms and
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 8 of 72 PagelD #:15

conditions of the bonus Agreement as set forth in Exhibit A.

ANSWER:

22. Pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS 115/2,
PLAINTIFF Durso should be paid his bonus in full as he is entitled to it under the terms of the
bonus compensation plan as set forth in Exhibit A.

ANSWER:

23. Alternatively, pursuant to the Illinois Wage Payment and Collection Act, 820
ILCS 115/3, 4, PLAINTIFF DuURSO should, at a bare minimum, be paid his pro-rata share of
the “earned” bonus for the time period prior to the time he was terminated which was only
days before the ending calculation date for the bonus period.

ANSWER:

24. PLAINTIFF being terminated before the bonus was paid out should not allow

the ROUNDY’s DEFENDANTS to escape liability for paying what is owed to PLAINTIFF DURSO.

ANSWER:

25. PLAINTIFF DuRSO is believed to be owed in excess of $50,000 in bonus

compensation for the year in question.
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 9 of 72 PagelD #:16

ANSWER:

26. |The amount of money earned by the Northbrook Store PLAINTIFF DURSO was
in charge of and therefore the total amount of bonus compensation due PLAINTIFF Durso
under the bonus formula spelled out in Exhibit A is substantially, if not completely, within
the control and possession of the ROUNDY’s DEFENDANTS, in that the ROUNDY’S
DEFENDANTS recorded or should have recorded such amounts pursuant to the record keeping
requirements found in 820 ILCS 115/10.

ANSWER:

27. Pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS 820
115/2 et seg., Count I of this action is brought as a result of PLAINTIFF DuRSO having been
damaged by the ROUNDY’s DEFENDANTS’ failure to comply with 820 ILCS 115/2 and
PLAINTIFF DuRSO seeks the unpaid bonus described above plus penalties, attorney’s fees and
costs, plus 2% per month penalty for each month the bonus due him has not been paid, and
1% per day for each day the amount owed is not paid after it is ordered to be paid, all pursuant
to 820 ILCS 115/14 (a) - (c).

ANSWER:

28. Count II alleges a willful violation of the Illinois Wage Payment and Collection
Act and seeks willfulness penalties pursuant to 820 ILCS 155/13 (a-5) and (b).

ANSWER:
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 10 of 72 PagelD #:17

Vv. FACTUAL ALLEGATIONS RELEVANT TO COUNTs I - Ii
29. PLAINTIFF DuRSO at all times pertinent to the cause of action was employed
by the ROUNDY’s DEFENDANTS, said employment being integral and indispensable to the

ROUNDY’'S DEFENDANTS’ business.

ANSWER:

30. PLAINTIFF DURSO, on a regular basis performed his job as a Store Director of

the Northbrook store and fulfilled his part of the Agreement set forth in Exhibit A.

ANSWER:

31. Therefore, PLAINTIFF DURSO was entitled to the bonus spelled out in Exhibit
A.

ANSWER:

32. PLAINTIFF DURSO, at all times relevant fulfilled his obligations and

responsibilities and is entitled to the bonus under the terms set forth in the agreement

attached as Exhibit A.
ANSWER:
COUNT I
VIOLATION OF THE ILLINOIS WAGE PAYMENT
AND COLLECTION ACT

33. Paragraphs 1 through 32 are re-alleged and incorporated as though set forth
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 11 of 72 PagelD #:18

fully herein as part of this Count I.

ANSWER:

34, Pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS 820
115/2 et seq., PLAINTIFF, is entitled to his bonus compensation as agreed in the Agreement
set forth in Exhibit A.

ANSWER:

35. The ROUNDY’sS DEFENDANTS have at all times relevant hereto failed and
refused to pay PLAINTIFF DURSO’s bonus compensation as owed under the Agreement set
forth in Exhibit A, as described above.

ANSWER:

WHEREFORE, PLAINTIFF, NICHOLAS J. DuRSO prays for the following relief against
ROUNDY’S ILLINOIS, LLC, dba MARIANO’s and the UNKNOWN OFFICERS OF DEFENDANT
ROUNDY’sS ILLINOIS, LLC, individually:

A. Judgement against all DEFENDANTS and in favor of the PLAINTIFF in an amount

to be determined by the court;

B. Judgement in an amount determined to be due and owing to PLAINTIFF in bonus

compensation believed to be approximately $50,000.00;

C. 2% of the bonus owed, per month, calculated from the date the underpayment

was due through the date the amount is paid for each month during which the

bonus remains unpaid and payable;

10
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 12 of 72 PagelD #:19

D. An additional 1% penalty per day payable to PLAINTIFF for each day payment is
delayed, to accrue without limitation until the amount is paid;

E. A finding of personal liability against the officers of the DEFENDANT corporation
or agents of the DEFENDANT who are found to have knowingly permitted
DEFENDANT to violate the Act;

F. Reasonable attorney’s fees payable by DEFENDANTS to PLAINTIFF'S attorneys plus
costs in an amount determined by the court; and

G. An award of any other additional compensation that this court should determine
is appropriate.

Count I

WILLFUL VIOLATION OF THE ILLINOIS WAGE PAYMENT
AND COLLECTION ACT

36. Paragraphs 1 through 35 are realleged and incorporated as though set forth

fully herein as part of this Count IT.

ANSWER:

37. The ROUNDY’S DEFENDANTS’ actions as complained above were done with
the ROUNDY’s DEFENDANTS’ knowledge that the compensation policies and practices at issue
were in violation of the statutes alleged, or with a reckless disregard for whether the policies
and practices were in violation of those statutes. Through legal counsel as well as industry
experience and custom, the ROUNDY’s DEFENDANTS possessed ample access to the
regulations and statutory provisions relating to state law recited herein, but either failed to
seek out such information and guidance or did seek out the information and guidance but

failed to adhere to the principles of compliance as stated.

11
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 13 of 72 PagelD #:20

ANSWER:

38. As a direct and proximate result thereof, all ROUNDY’s DEFENDANTS owe
willfulness damages under the Illinois Wage Payment and Collection Act, 820 ILCS 115/14

(b).

ANSWER:

WHEREFORE, PLAINTIFF, NICHOLAS J. DuRSO prays for the following relief against
ROUNDY’s ILLINOIS, LLC, dba MARIANO’S and the UNKNOWN OFFICERS OF DEFENDANT
ROUNDY’s ILLINOIS, LLC, individually:

A. Judgement against all DEFENDANTS and in favor of the PLAINTIFF in an amount

to be determined by the court;

B. That a finding be entered by the court that the violations complained of were

“willful,”
C. That as a direct result therefore, pursuant to 820 ILCS 115/14 (b), all
DEFENDANTS be ordered to pay:

a. —_ apenalty to PLAINTIFF in the amount of 1% per day of the bonus
found to be due and owing for each day of delay in paying such amount to
PLAINTIFF until paid; and

b. an additional administrative penalty of 20% of the amount found
owing as a penalty to the Illinois Department of Labor to be deposited into the
Wage Theft Enforcement Fund, within 35 days of the entry of a court order in this

case awarding such bonus amount; and

12
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 14 of 72 PagelID #:21

D. Grant PLAINTIFF such other and further relief as the Court deems fit.

CouNT DI
COMMON LAW CAUSE OF ACTION ~ RETALIATORY DISCHARGE

39. Paragraphs 1 through 38 are re-alleged and incorporated as though set forth
fully herein as paragraphs 1 through 39 of this Count III.

ANSWER:

40. Indirect contravention of the public policy of the state of Illinois, the ROUNDY’S
DEFENDANTS improperly discharged PLAINTIFF DURSO:

a. immediately following him complaining about not
having received his bonus compensation per his Agreement with the
DEFENDANT ROUNDY’S in February 2018, pursuant to the ILlinois
Wage Payment and Collection Act, 820 ILCS 115/2 et seq,

b. after PLAINTIFF DurRso provided an_ affidavit
concerning the termination of former employee Ruth Marion who
had worked under him when he was Store Director of DEFENDANT’S
ROUNDY’s Palatine Store (Marion was suing the company for
disability and age discrimination and the DEFENDANT ROUNDY’S
had asked PLAINTIFF Durso to provide them with favorable
testimony to help them DEFENDANT ROUNDY’S against Marion and
defeat her claim); the DEFENDANT ROUNDY’S apparently did not
feel PLAINTIFF DuRSO’S affidavit was helpful enough because
PLAINTIFF DuRsO told the truth and would not lie for the
DEFENDANT ROUNDY’S;

c. after both of these incidents, PLAINTIFF DURSO was
terminated just before he was supposed to receive his bonus,
ostensibly to make him a non-employee which would make him
ineligible to receive his yearly bonus based on the store’s
performance.

ANSWER:

41. |The ROUNDY’s DEFENDANTS’ discharged PLAINTIFF DuRSO in anticipation of

and to prevent PLAINTIFF from exercising his rights under the Illinois Wage Payment and

13
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 15 of 72 PagelD #:22

Collection Act, 820 ILCS 115/2 et seg,

ANSWER:

42. |The ROUNDY’s DEFENDANTS further fired PLAINTIFF Durso to further prevent
PLAINTIFF DuRsO from engaging in the protected activity of filings for protection of his bonus
under the Illinois Wage Payment and Collection Act, 820 ILCS 115/2 et seg,

ANSWER:

43. As a result of ROUNDY’s DEFENDANTS’ willful deprivation of his rights and
privileges under state law, PLAINTIFF suffered substantial harm and incurred costly fees and
expenses.

ANSWER:

WHEREFORE, PLAINTIFF, NICHOLAS J. Durso prays for the following relief against
ROUNDYy’s ILLINOIS, LLC, dba MARIANO’S and the UNKNOWN OFFICERS OF DEFENDANT
ROUNDY’s ILLINOIS, LLC, individually:

A. Judgement against all DEFENDANTS and in favor of the PLAINTIFF in an amount

to be determined by the court;

B. That a finding be entered by the court that the termination complained of was

retaliatory under state law entitling PLAINTIFF to punitive damages;

C. An award of punitive damages in an amount deemed appropriate by the court;

and

D. An order granting PLAINTIFF such other and further relief as the Court deems fit.

14
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 16 of 72 PagelD #:23

V. JURY TRIAL DEMANDED

44. PLAINTIFF demands trial by jury on all applicable counts.
VI. RULE222(A) AFFIDAVIT

45. Rule 222(a) Affidavit. See attached.

RESPECTFULLY SUBMITTED,
NICHOLAS J. DURSO

By: __/s/_L. Steven Platt
One of His Attorneys

L. Steven Platt

ROBBINS SALOMON & PATT, LTD.
180 N. LaSalle Street, Suite 3300
Chicago, IL 60601

(312) 782-9000

(312) 782-6690 (Fax)

Isplatt@rsplaw.com
Firm ID Number: 80919

15
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 17 of 72 PagelD #:24

RULE 222(A) AFFIDAVIT

As counsel to the Plaintiff in this action, and as an attorney licensed to practice law in the

State of Illinois, I, L. Steven Platt, hereby state that the total of money damages sought in this

am

L. Steven Platt

action does exceed $50,000.

Signed and subscribed before me, a
Notary Public in the State of Illinois on this
Uh day of December, 2019.

 

 
FILED DATE: 12/4/2019 4:20 PM 2019L013357

 
 

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 18 of 72 PagelID #:25

Roundy's Supermarkets, Inc.

PICK 'N SAVE - COPPS - METRO MARKET - MARIANO'S

PO Box 473, Milwaukee, WI 53201
August 29, 2016

Nicholas Durso

18 Carol Ann Drive
Streamwood, IL 60107
Dear Nicholas:

This letter confirms the following:

Title Store Director
Salary

Location Store 08533 Mariano's Northbrook

Effective Date August 28, 2016

Salary $129,009.60

Work Schedule The Company has established hours and scheduling guidelines for this position. This
position requires a minimum of 50-55 hours per week.

Bonus 20% of Base Salary. The terms are outlined in Roundy's Bonus Plan. Your bonus will be
prorated based on your start date.

Vacation/Personal Days No change.

Retirement No change.

Insurance No change,

Dress Code You will follow the Retail Dress Code and Uniform Guidelines.

Please be advised that this letter shall not be construed as an employment contract. Your employment with Roundy's may be terminated by
you or by Roundy's at any time, without prejudice,

If yourhave any questfons at any time regarding thidpffer, please do not hesitate to contact me,
- L.
J Z

Carmel Pender, Senior VP of IL

Nicholas Durso Date

 

Enclosure(s):
Job Description

Cc:
Human Resources
Christa Bertolini, VP of Human Resources IL

EXHIBIT

a!

 
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 19 of 72 PagelD #:26

Mariano’s
POSITION DESCRIPTION
POSITION TITLE: Store Director
REPORTS TO: General Manager

 

PRIMARY OBJECTIVE:
Plans, directs, and manages store operations to promote and maximize sales and profit

margins and achieve labor goals. Meets or exceeds budgeted targets through effective
utilization of resources.

COMPANY WIDE RESPONSIBILITIES

1. Contributes toward ensuring a positive shopping environment for customers and a
positive working environment for employees.

Ensures proper product handling to control shrinkage and waste.

Follows all company, store, and department policies and procedures.

Complics with federal and state regulations.

Encourages teamwork through cooperative interactions with co-workers.

wWPrwebd

ESSENTIAL RESPONSIBILITIES Essential responsibilities include but are not
limited to:

1. Demonstrates a love of food and passion for people to include incredible Customer
Service and performance excellence through example and education of team
members.

2. Institutes “best practice” leadership and management principles and ensures
adherence to organizational procedures, policies, and systems.

3, Manages retail grocery store to achieve and/or exceed financial goals to include sales,
profit, shrink and labor through effective cost control, efficient utilization of labor,

and strong customer service.

4. Establishes and maintains a customer-oriented culture and delivers a high level of
customer service. Anticipates customer needs and resolves issues in a manner that

strengthens customer loyalty.

5. Oversees all store operations including work processes, and merchandising,
replenishment; oversees daily activities of all team members to ensure company

initiatives and standards and customer expectations are met.

6. Provides a positive work environment to attract and maintain a quality employee base
through selective hiring, training, evaluation, coaching, and counseling of team

members.

Store Director
Updated 5/2010
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 20 of 72 PagelID #:27

7. Ensures that all store employees provide excellent customer service, follow safe food
handling and sanitation procedures, perform proper stocking, facing, and pricing, as
well as respond promptly to emergencies and safety hazards,

8. Maintains all safety and sanitation programs,

9. Communicates daily with General Manager ongoing store status, including successes,
issues and planning.

SUPERVISORY RESPONSIBILITIES

Directly supervises store management employees. Indirectly supervises all store
employees. Direct supervision responsibilities include hiring, firing, disciplinary action,
performance reviews, coaching, developing work plans, training, and providing work
direction.

EDUCATION AND/OR EXPERIENCE

High school education and five years experience in the supermarket industry, with
participation in a management training program, or equivalent combination of education
and experience required. Comprehensive working knowledge of store operations and
personnel functions preferred.

MATHEMATICAL SKILLS

Ability to handle sales transactions, tender change, verify vendor invoice charges and
counts, calculate gross margins, percentages, and ad losses, create operating budgets,
make financial forecasts and projections, calculate productivity, evaluate inventory
reports, and analyze financial reports.

LANGUAGE SKILLS

Ability to hear, speak, and understand the spoken word in order to respond promptly to
pages, customer assistance requests, and to answer telephones. Ability to read, write,
analyze, and interpret policy and operations manuals. Ability to communicate and
respond effectively verbally and in writing to government bodies,

REASONING ABILITY
Ability to solve practical problems and dea! with a variety of concrete variables where

only limited standardization may exist. Ability to interpret a variety of instructions
furnished in diagram, oral, schedule, or written form. This position requires judgment,
decision-making skills, attention to detail, time management, and priority-setting.

CERTIFICATES & LICENSES
As required by local ordinance.

Store Director
Updated 5/2010
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 21 of 72 PagelD #:28

FUNCTIONAL REQUIREMENTS

While performing the duties of this job, the employee is regularly required to sit stand,
and use the hands to handle, finger or feel objects, tools or controls. This position
requires frequent walking, talking, hearing, stair-climbing, and reaching with the hands or
arms. Occasional kneeling or crouching, lifting of up to 50 pounds, and ladder climbing
are required. The ability to adjust visual focus and the physical mobility to respond to fire

or other emergencies are also required.

WORKING CONDITIONS

Work is performed in a retail store environment where there is occasional exposure to
wet surfaces, refrigerated storage areas, damp or humid conditions, and heated surfaces.
The noise level is moderate, consistent with a retail store environment, and does include

occasional noise of power tools and equipment.

IMPORTANT DISCLAIMER NOTICE:

The job duties, elements, responsibilities, skills, functions, experience, educational
factors, and the requirements and conditions listed in this job description are
representative only and not exhaustive of the tasks that an employee may be required to
perform. The Employer reserves the right to revise this job description at any time and to
require employees to perform other tasks as circumstances or conditions of its business,
competitive considerations or the work environment change.

SIGNATURE: Qh —

Store Director

DATE: 6 KG _

Store Director
Updated 5/2010
FILED DATE: 12/4/2019 4:20 PM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 22 of 72 PageID #:29

2017 Store Management Bonus Plan
Frequently Asked Questions

ry

Did the design of the Store Management Bonus Plan change?
Our 4 Priorities: In Stocks, Friendly, Fresh Produce and Fresh Meat & Seafood are the biggest influence
on customers’ decisions about where to shop — and 60% of our bonus plan measurements align to these
priorities. In fact, 60% of the Division and Corporate Bonus Plans are also aligned to our 4 Priorities and
the company is united in working to achieve our goals. A5% kicker based on ClickList has also been
added. In 2017, the bonus plan will be based on five segments:

e Store In Stocks — 30%

e Store Friendly - 15%

e Store Fresh Produce and Fresh Meat & Seafood - 15%

e Store Sales vs. Budget — 20%

e Store EBITDA vs. Budget — 20%

e = Kicker: ClickList ~ additional 5%

What is the effective date of this plan?
The 2017 Store Management Bonus Plan is effective January 29, 2017, the start of the fiscal year.

is the Store Management Pian based on store and division results?
The 2017 Store Management Plan is based 100% on individual store results.

Who is eligible to participate in the Store Management Bonus Plan?
Associates who are In jobs covered by the prior store management bonus plan (e.g., store managers and
assistant store managers) will continue to be eligible for this plan.

When will ! receive my business plan numbers and baselines for my store?
You will receive your business plan numbers for your store by 4/22/2017.

Will l receive information about my store bonus plan results throughout the year?

Division leadership will provide periodic updates on your estimated store bonus plan payout. Your final
store payout percentage will be communicated in March 2018, at or about the same time as division
payout percentages are communicated.

When willl receive my payout for this plan?
Payouts will occur annually under this plan. The payout for the 2017 plan will be paid in March 2018.

How will my payout be calculated If | move to another store?
Current division practices will apply as to how this plan is administered. Contact your district manager or
division/district HR representative for how store transfers or other unique situations will be handled.

Will consideration be given to the amount of my store payout if my store experiences an
unanticipated adverse impact, such as a competitor entrance or street closure?

Every effort will.be made to develop your plan to reflect anticipated adverse market conditions that
your store may encounter. Division Presidents may consider an adjustment to store segment payouts at

Piles YA QVitacoston “faye Pickhsove Smiths BEE A Fooos Ca. <_opps
KROGER gi

BakerS mananos. Gage: YOU" Ytorvic teeter 4p Thelffificini:, ROUNDYS. Geel rircenal (GBT)
. : ec oN 4 °F
ZA51 [Ril Frecmever meter cqymanse site GS ARIS! rom dur
FILED DATE: 12/4/2019 4:20 PM 20191013357

 
    

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 23 of 72 PagelD #:30

their discretion. However, stores must meet established operational priorities, including those outside
of this bonus plan, for an adjustment to be considered.

How does the ClickList bonus kicker work?
We will continue to focus on selling existing ClickList customers more offerings and adding more
customers at our existing ClickList locations. Additionally, we want to increase our speed and ease of
customer service to our ClickList customers. The total bonus payout will increase by 5% when all three
goals related to ClickList are achieved:

1. Company opens 75% of planned new ClickList locations

2. Store’s ClickList C1TE overall satisfaction score is greater than or equal to 72%

3. Store’s ClickList operating profit meets or exceeds the 2017 ClickList budget

What happens if my store does not have ClickList?
The ClickList kicker metric will be specific to each store that has ClickList in 2017. For a store that doesn’t

have ClickList in 2017, the applicable division’s ClickList results will apply.

Whom do | contact with questions about this plan?
Please contact your district manager or your division/district HR representative with any questions

about the plan.

in Stocks, Friendly & Fresh Bonus Segments Questions

How is the In Stocks bonus segment payout calculated?

The In Stocks Roll-Up score is a composite of questions on the Customer 1* Tracker Evolution (C1TE)
survey that are directed at a customer's opinion of tn Stocks. The In Stocks Roll-Up portion of the bonus
payout will be based on how much a store’s Q4 2017 In Stocks Roll-Up score improves vs. the Q4 2016

base score for your store.

The chart below applies to any store whose 4" quarter 2017 score is 50.0% or greater. if the 2017 score
is less than 50%, there will be a 0% payout.

   

rcs

TST Maula aa ane GAs u hie
einen m0 1% 2%. 3% AH NH
pay ie 0% 0% 25% 50% 75% 100% 150%

Va 0% 28% 50% 75% 100% 150% | 200%
25% 50% + 75% 100% 150% 200% 200%
“Ho0N) A254. 150% 200% PAGO 200% | 200%"
125% 150% 200% 200% 200% 200% 200%

    

A decrease in the 2017 In Stocks score will result in the following: ©
= @ Ifthe 2017 score is 70.0% or greater, the payout is 100% Ma Auli
e Ifthe 2017 score is 60.0%-69.9%, the payout is 25%

yp Ate: YEA, QVitacoston Fege Picx'nsave Smiths A Aga Foans Ca. opps

neler MARIAN 5 Gober YOU" Vblarria Teator «Sp vettfiene ROUNDYS. (Gi | ard
* “ Se. ;

7451 [RMGil Fredmeyer motor eapanae “Scie” GES AEE ronnsitcs (Oxmee|

 
FILED DATE: 12/4/2019 4:20 PM 20191013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 24 of 72 PagelID #:31

 

 

 

 

 

 

 

 

 

2120 - Served 2121 - Served
2220 - Not Served 2221 - Not Served
2320 - Served By Mail 2321 - Served By Mail
2420 - Served By Publication 2421 - Served By Publication
Summons - Alias Summons (01/25/17) CCG NO01
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Nicholas J. Durso
(Name all patties) 20191013357
* No.
Process Server, please serve:
Roundy's Illinois, LLC, dba Mariano's and certain Unknown Officers Roundy's Illinois, LLC
of Defendant Roundy’s Illinois, LLC, individually c/o Illinois Corporation Service C, Its Registered Agent

© SUMMONS © ALIAS SUMMONS 801 Adlai Stevenson Drive
Springfield, IL 62703
To each Defendant:
YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
attached, or otherwise file your appearance, and pay the required fee, in the Office of the Clerk of this Court at the

following location:

Richard J. Daley Center, 50 W. Washington, Room 801 , Chicago, Illinois 60602
[1] District 2 - Skokie [1] District 3 - Rolling Meadows (1) District 4 - Maywood
5600 Old Orchard Rd. 2121 Euclid 1500 Maybrook Dr.
Skokie, IL 60077 Rolling Meadows, IL 60008 Maywood, IL 60153
[1 District 5 - Bridgeview [1 District 6 - Markham 16501 C1 Child Support: 50 W.
10220 S. 76th Ave. S. Kedzie Pkwy. Markham, Washington, LL-01,
Bridgeview, IL 60455 IL 60428 Chicago, IL 60602

You must file within 30 days after service of this Summons, not counting the day of service.

IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE
RELIEF REQUESTED IN THE COMPLAINT,

To the Officer:

This Summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

Atty. No.: 80919 Witness: fos T CoN
. we
Name: L. Steven Platt of Robbins, Salomon & Patt, Ltd, 12/4/2019 4:20 PM DOROTHY BROWN (:/ SY
ball

  
  
 

 

 

 

 

 

Atty. for: Nicholas J. Durso, Plaintiff DOROTHY BROWN, Clerk of Chak
Address; 180 N. LaSalle Street, Suite 3300
City/State/Zip Code: Chicago, IL 60601 Date of Service:

 

(To be inserted by officer on copy left with Defendant or other person)

Telephone: (312) 782-9000

 

Primary Email; 'splatt@rsplaw.com **Service by Facsimile Transmission will be accepted at:
Secondary Email: nlaureano@rsplaw.com

 

 

Tertiary Email: (Area Code) (Facsimile Telephone Number)

 

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Page 1 of |
FILED DATE: 12/6/2019 2:28 PM 20191013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 25 of 72 PagelID #:32

FILED
12/6/2019 2:28 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOISDOROTHY BROWN

COUNTY DEPARTMENT, LAW DIVISION

NICHOLAS J. DURSO,
PLAINTIFF,

vs,

ROUNDY’S ILLINOIS, LLC, dba MARIANO’S

and certain UNKNOWN OFFICERS OF
DEFENDANT ROUNDY’S ILLINOIS, LLC,
individually,

DEFENDANTS.

CIRCUIT CLERK
COOK COUNTY, IL
2019L013357

7634713

Case No. 2019 L 013357

)

)

)

)

) Honorable Judge Jerry A. Esrig
)

) Court Room No. 2001

)

)

)

PROOF OF SERVICE

I served the Summons and Complaint on:

Roundy’s Mlinois, LLC

c/o Illinois Corporation Service C, Registered Agent

801 Adlai Stevenson Drive
Springfield, Illinois 62703

By sending copies of same via certified mail, Article Number: 7017 1450 0000 5040 6606, on

December 6, 2019.

3160262 (14207.1)

Nidia Laureano, Legal Assistant for

L. Steven Platt

ROBBINS, SALOMON & PATT, LTD.
180 N. LaSalle Street, Suite 3300
Chicago, IL 60601

(312) 782-9000

(312) 782-6690 (Fax)

Isplatt@rsplaw.co

Firm ID Number: 80919

Attorneys for Nicholas J. Durso
FILED DATE: 1/2/2020 11:22 AM 20191013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 26 of 72 PagelD #:33

FILED
1/2/2020 11:22 AM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, op OTN BROWN

COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY. IL
2019L013357

NICHOLAS J. DuRsO, )
) 7910704
PLAINTIFF, )
)
vs. ) Case No. 2019 L 013357
)
ROUNDY’S ILLINOIS, LLC, dba MARIANO’S ___) Honorable Judge Jerry A. Esrig
and certain UNKNOWN OFFICERS OF )
DEFENDANT ROUNDY’S ILLINOIS, LLC, ) Court Room No. 2001
individually, )
)
DEFENDANTS. )
PROOF OF SERVICE

On December 6, 2019, I served the Summons and a copy of the Complaint by placing

same in sealed envelope Certified Mail Article Number 7017 1450 0000 5040 6606, with fully
prepaid postage, upon the Defendants’ Registered Agent:

Roundy’s Ilinois, LLC

c/o Illinois Corporation Service C, Registered Agent
801 Adlai Stevenson Drive

Springfield, Illinois 62703

The Summons and Complaint were received by Michael T. Cavanagh on December

12, 2019. See Domestic Return Receipt attached as Exhibit A.

Dds lereme

Nidia Laureano, Legal Assistant for

L. Steven Platt Isplatt(@rsplaw.com
ROBBINS, SALOMON & PATT, LTD.

180 N. LaSalle Street, Suite 3300
Chicago, IL 60601

(312) 782-9000

Firm ID Number: 80919
Attorneys for Nicholas J. Durso

3166424 (14207.1)
FILED DATE: 1/2/2020 11:22 AM 2019L013357

Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 27 of 72 PagelD #:34

i
‘

SENDER: COMPLETE THIS SECTION

 
 

m= Complete items 1, 2, and 3.

® Print your name and address on the reverse
so that we can return the card to you.

® Attach this card to the back of the mailpiece,
or on the front if space permits.

 

COMPLETE THIS SECTION ON DELIVERY
A. Signgture
: ZB, fl Agent

a CO) Addressea
8. Received by (Printed Name) C. Data! Dalivery
Michael T. Cavanagh oO

 

 

 

1. Article Addressed to:

 

D, Is delivery address different from item 17 CJ
lf YES, enter dallvery address below;

 

 

 

 

 

| Roundy’s Minois, LLC - %
c/o Minois Corporation Service C, Registered Agent
' 801 Adlai Stevenson Drive 7
Springfield, Hlinois 62703
l :
3. Service Type 2 Priority Mall Express®
Cl Adult OR
UOTE) (Get ees Spa ats
Ci Gartited Mall Peetictad Datvay Patan Roel
9590 9402 5147 9122 1127 79 5 Gomoron eon 7 Mahan
2. Articla Number (Transfer from.service labal) Color pp Delay Réstrcted Delvery «A Ee Censonaane
7017 1450 OO00 5040 bb0b ial Rsticiod ray Resticted Delivary
Domestic’Return Racelpt |

 

 ——— —— —-- --- c
, PS Form 3811, July 2015 PSN 7530-02-000-9053
USPS TRACKING #

A

9590 9402 SLY? Ihaa i 74

yo LY TAGS

 

 

 

 

 

 

 

 

I. mop UR Oy

 

 

United Siates * Sender: Fu, . your name; address, and ZIP+4° in this box®
obbins, Sa
180 N. LaSale one i tt, Lt
Chicago, illinois 60607 20

 

 

 

EXHIBIT

A

 
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 28 of 72 PagelD #:35

EXHIBIT B
 

 

95454762

 

WARRANTY DEED

JOINT TENANCY
: QO 55AX
ww

MAIL TO: Le

Robert Felicione
6410 N. Northwest Highway

 

Chicago, Illinois 60631

« DEPT-01 RECORDING $23.50
NAME & ADDRESS OF TAXPAYER: » TOC! TRAN 8828 07/13/93 12852400
Nicholas Durso » 867168 CG #~-9S~454762
18 Carol Ann Dr. ° COOK COUNTY RECORDER

Streamwood, Iliinois 60107

 

GRANTOR(S), Steven Kirker and Arlene Chapa, n/k/a Arlene Kirker, husband
and wife of Streamwood, in the County of Cook, in the State of IlllLnois,
for and in consideration of Ten Dollars ($20.00) and other good and
valuable consideration in hand paid, CONVEY(S) and WARRANT(S) to the
GRANTEE(S), Nicholas Durso and Cynthia Durso of 7320 W. Talcott, #2w,
Chicago, in the County of Cook, in the State of Illinois, not as TENANTS

IN COMMON but as JOINT TENANTS, the following described real estate: e
LOT 3 IN STERLING ESTATES SUBDIVISION UNIT TWO, BEING A SUBDIVISION OF a
PART OF THE SOUTHWEST 1/4 OF SECTION 14, TOWNSHIP 41 NORTH, RANGE 9, EAST om’
OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED ~
MARCH 16, 1984, AS DOCUMENT NO. 27008111, AFORESAID IN THE VILLAGE OF %

STREAMWOOD, COOK COUNTY, ILLINOIS.

QERESRORA SERS SS Soe
us
d

Permanent Index No: ATTORNEYS TITLE GUARANTY FUND, INC.
06-14-303-044 .

Property Address:
18 Carol Ann Dr.
Streamwood, Illinois 60107

  

SUBJECT TO: (1) General real estate taxes for the year 1994 and subsequent
years. (2) Covenants, conditions and restrictions of record.

hereby releasing and waiving all rights under and by virtue of the

Homestead Exemption Laws of the State of Illinois. TO HAVE AND TO HOLD
said premises not as TENANTS IN COMMON _but as JOINT TENANTS forever.

DATED this ZF ) day denne A
..

Steven Kirker Arlene Kirker

 

 

WARRANTY DEED - JOINT TENANCY - Page 1

 
STATE OF ILLINOIS )

SS
COUNTY OF DU PAGE }

I, the undersigned, a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that Steven Kirker and Arlene Chapa, n/k/a
Arlene Kirker, husband and wife personally known to me to be the same
persons whose names are subscribed to the foregoing instrument, appeared
before me this day in person, and acknowledged that they signed, sealed
and delivered the said instrument as their free and voluntary act, for the

uses and purposes therein set forth, including the release and waiver of
the right of homestead.

Given under my hand_and notary seal, this od Gay of

oduwt ' 19

u.

-

   
  
 

Ue

otaty Public

     
     
  

  
   

 

Vv

ICAL, GEAL

 

en WW
a /

 
  
     
 

 

 
 
    

 

 

 

 

"0 RA
SRAAPORNST an
DEM y Pubic Stare ot Nino My commission expires
Expres .
My Commussio”
i
COUNTY ~ ILLINOIS TRANSFER STAMPS -
Exempt Under Provision of Prepared By: - 2
Paragraph Section 4, Dennis Hoornstra <
Real Estate Transfer Act 100 W Roosevelt Rd., Unit B-8 ~
Date: Wheaton, Illinois 60187 “
a
Signature:

 

eo

  

wee one ne
SE OF ILENE, =
fe ! :

ra
Pah ato Sek

  

\> w — be
cast Je clea = Ls:

 

 

WARRANTY DEED - JOINT TENANCY ~ Page 2
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 31 of 72 PagelD #:38
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 32 of 72 PagelD #:39

EXHIBIT C
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 33 of 72 PagelD #:40

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
NICHOLAS J. DURSO,
PLAINTIFF,

VS. Case No.

)
)
)
)
)
)
ROUNDY’S ILLINOIS, LLC, d/b/a )
MARIANO’S and certain UNKNOWN )
OFFICERS OF DEFENDANT )
ROUNDY’S ILLINOIS, LLC, )
individually, )
)

DEFENDANTS. )

DECLARATION OF APRIL A. BERNATH
I, April A. Bernath, under penalty of perjury, hereby declare as follows:

I. I am over the age of twenty-one, and am fully competent to testify about the facts
set forth in this declaration, each of which is based on my own personal knowledge.

2. Christopher S. Griesmeyer, with the law firm of Greiman, Rome & Griesmeyer,
LLC, is counsel for the Defendant, Roundy’s Illinois, LLC, in the lawsuit captioned Durso v.
Roundy’s Illinois, LLC, et al., which was filed in the Circuit Court of Cook County, Illinois, on
December 4, 2019 and assigned Case No. 2019-L-013357. Iam employed as a paralegal with the
law firm of Greiman, Rome & Griesmeyer, LLC.

3. I am familiar with the Cook County Assessor’s Office website and regularly use
the website (https://www.cookcountyassessor.com/Search/Property-Search.aspx) in the normal
course and performance of my job duties to search for public records such as the Property
Identification Number (“PIN”) associated with real property located in Cook County, Illinois.

4, On January 7, 2020, I used the Cook County Assessor’s Office website to search

for the PIN for the real property located at 18 Carol Ann Dr. in Streamwood, Illinois (the
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 34 of 72 PagelD #:41

“Property”). The PIN for the property located at that address is 06-14-303-044-0000. A true and
correct copy of a screenshot of the search result from the Cook County Assessor’s Office website
is attached hereto as Exhibit 1.

5. Iam familiar with the Cook County Recorder of Deeds Office website and regularly
use the website (https://cookrecorder.com/) in the course and performance of my job duties to
search for public records of real property rights (including deeds, mortgages, releases, etc.).

6. On January 7, 2020, I used the Cook County Recorder of Deeds Office website to
search for records of real property rights for the Property (PIN: 06-14-303-044-0000). A true and
correct copy of the search result from the Cook County Recorder of Deeds Office website is
attached hereto as Exhibit 2.

7. My review of the records for the Property from the Cook County Recorder of Deeds
Office website disclosed the following records and information, in relevant part:

a. The Property was conveyed by warranty deed to Nicholas Durso and Cynthia
Durso on June 30, 1995. A true and correct copy of the notarized Warranty
Deed filed with the Cook County Recorder of Deeds Office on July 13, 1995 is

attached hereto as Exhibit 3; and

b. The Property has not been conveyed by deed of any kind to any other person or
entity since June 30, 1995.

8. I am familiar with the Cook County Property Tax Portal website, which is created
and maintained by the Cook County Treasurer’s Office, and regularly use the website
(http://www.cookcountypropertyinfo.com/) in the course and performance of my job duties to
search for public records of real property characteristics (including tax histories, exemptions, and
tax appeals, among other information).

9. On January 7, 2020, I used the Cook County Property Tax Portal website to search

for tax records for the Property (PIN: 06-14-303-044-0000). A true and correct copy of the search
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 35 of 72 PagelD #:42

result from the Cook County Property Tax Portal website is attached hereto as Exhibit 4. My
review of the records for the Property disclosed that the Dursos have received the Homeowner
Exemption since at least the year 2015. (/d.).

10. I also subscribe to and use Westlaw by Thomson Reuters. In the normal course and
performance of my job duties as a paralegal, I use Westlaw’s PeopleMap® function for use in
complying with properly authorized civil investigations, subpoenas, and summons issued by local
authorities to search for public records associated with individuals involved in litigation and for
legal research.

11. On January 6, 2020, I used Westlaw’s PeopleMap® function to search for public
records associated with Nicholas Durso and the Property. The results of the PeopleMap® search
for Nicholas Durso associated with the Property confirmed the above findings, and further
provided information about the registration of Plaintiff’s vehicles from the Illinois Secretary of
State, Vehicle Services Department. Specifically, the Vehicle Services Department records, as
obtained through the PeopleMap® search, provided as follows:

a. A 2018 Honda Pilot (VIN: 5FNYF6H49JB055030) is registered in Plaintiff's
name to the Property address. The registration was renewed on July 10, 2019
and is valid through July 31, 2020;

b. A 2012 Toyota Camry (VIN: 4T1BDIFK3CU041980) is registered in
Plaintiff’s name to the Property address. The registration was renewed on
August 6, 2019 and is valid through July 31, 2020 (/d.); and

c. A 2008 Honda Odyssey (VIN: S5FNRL38788B105402) is registered in
Plaintiff’s name to the Property address. The registration was renewed on

October 2, 2019 and is valid through September 30, 2020. (/d.).

A true and correct copy of the PeopleMap® vehicle search results are attached hereto as Exhibit
5.
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 36 of 72 PagelD #:43

FURTHER AFFIANT SAYETH NAUGHT.
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on: -10 “2090 Ou fe" l SL narvttHDd
S

Date ignature
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 37 of 72 PagelD #:44

EXHIBIT 1
roperty Details ~~ Case: 1:20-cv-00207 Document #: 1-1 Filedh@s Aaya mkgw aes ts77 PREPS HAM mode=details...

Property Data Exemption History Appeal History Certificate of Error

Property Characteristics

2019 Tax Year Property Information

PIN: —_9-14-303-044-0000
*Property Location: |§ 18 CAROL ANN DR

City: | STREAMWOOD
Township: — Hanover
Property Classification: 207
Square Footage (Land): 7,800
Neighborhood: 10
Taxcode: 18023 06143030440000 12/03/2007

 

Assessed Valuation

2019 Assessor Certified 2018 Board of Review Certified
Land Assessed Value 7,605 6,630
Building Assessed Value 16,665 14,429
Total Assessed Value 24,270 21,059

Property Characteristics

Estimated 2019 Market Value $242,700
Estimated 2018 Market Value $210,590
Description Two or more story residence, up to 62 years, up to 2,000 sq.ft.
Residence Type Two Story
Use Single Family
Apartments 0
Exterior Construction Frame
Full Baths 1
Half Baths 1
Basement! Full and Unfinished
Attic None
Central Air Yes
Number of Fireplaces 0
Garage Size/Type? 2 car attached
Age 35
Building Square Footage 1,530

Assessment Pass Assessor Certified
1 Excluded from building square footage, except apartment
2 Excluded from building square footage
* “Property Location’ is not a legal/postal mailing address. Its sole purpose is to help our Office locate the property. Therefore, you should not utilize the property

location for any purpose, however, you may update the Property Location with your Legal/Postal Mailing Address should you choose to do so. Updating the address
will not change the Property Location to a Legal/Posta! Mailing Address.

| ** Information may be available by submitting an FOIA Request

1 of 2 1/7/2020, 8:57 AM
Property Details

Property Data

Exemption History Appeal History Certificate of Error

Exemption History

Exemption (if applicable) will be applied to the 2nd-installment tax bill.

Exemption Status

2018 Exemption Status

Homeowner: Yes Exemption amount: $1,209.90

Senior Citizen: No Exemption amount: $0.00

2017 Exemption Status

Homeowner: Yes Exemption amount: $1,172.40

Senior Citizen: No Exemption amount: $0.00

Exemption History

2017

Exemption Status:

2016

Exemption Status:

2015

Exemption Status:

2014

Exemption Status:

| of 1

Homeowner Exemption was applied to the property this year.

Homeowner Exemption was applied to the property this year.

Homeowner Exemption was applied to the property this year.

Homeowner Exemption was applied to the property this year.

Case: 1:20-cv-00207 Document #: 1-1 FiledhtrsyLeyro-pkge sen iesre- PAFERPr Mae 'mode=details...

1/7/2020, 8:58 AM
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 40 of 72 PagelD #:47

EXHIBIT 2
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

©
+
= =x I
Q
= .
oD res |= PROD OIN ND FIBINAD GSand Borsrhs = FHVOLION SHEMT TR AT HS ret. CO)
TOIT
oO QOrSRS EvVIs2 TOTS ITNS REFS INDNNOGS? ROT FTN SSIS o
Cv Tr za peat wm ™
S TRESS | ge SES Fav Ce Ti DYOGOX sen Rare f]
me ed
6 Wi sere st (9 TeNumY SSRs TTD
> ane mo Lu zayud mos ya) 0; IY Pty yon « Bae SVIOHI SBVSIEOR #303
SEING R WOOO ETE asvatzrd Meneses wernt)
. Seuss Tu
g a inn ape no oo e600 990 1 HE 09 . SOtRE Soa gee | FELT WOR crs ween CT
log more a og aura] 3 SIE T Set TD © TTT "1 DFT
cadon sett Soa 2. TEETH DUVISRRNS FITTS) IRSNNOISY pats WIE g
oO . . Pt aS iSPODn SUYaSNOR Te os 2
g mop pee J soqu peng aqopy pur sdn-dog som aus sq] SENVIOATVI = SOR eo Sm REE FATES maT
syusmarmbay majysig STTSSIIOE SPOS
S syn mommy om 5 DUVISERS OSE TRBASTG «= FO VOLITION TOTTI TNCSS o
1 AY, ado a1 suorsagsty 295 INTOD OF 1D ° 35; HEALAR STTSIIOF
S ~ RES A BM, «ODEON IGRRSISY = TROT 86 FST
oO aRURST] (F9UTRITOS wWeaMsoq) peoranog 13 TVOTCNOT PD # SPORE
5 seononnau] dugg pow Smee 98eay] 105 TTL PLD « esa WEA UR TT wFAOT set
3 ‘suoumuasuy Fumes 303 HIE HS AD * ALK SPIOHIN ones
| i saraeiere Gee | SIRETU« SOYOTION i =
_CQanoge mau maaan eu) wpreag HB Uo JT asvayd (sn9 woudirssaq] [ese] ‘azeC] poploosy ‘aTeN, Ag) ad sa soe ig qaieas oy ‘aded am 30 do amy ye ajqeyteae paw qaives yNeyep ay} St TIS Nd ALL “ saan a ~ a _ meer
= : > anaes x 5
= djapysaomnnsa SLOGOTSTES ee JSS Rr 8 ROT 6 Tot
a amop] Gress Mo vO TONES :9e]U0 ay} 0} says aseayd “BoTEMUD; 1 nod 3y- RET 3 ¥ a
“1 FO [CUONIPPR pasa NO’ 5} FORT «= saa SICH SEO © SSVOENOR TPLOE PI Tee
+ aoxjo mo mt gee a ANS ‘IV'1d GNOO eu | oo XNAY Suness
wD payoueas, aus sm wo JQUTTere you om faday wauMoOp Funnoyo} ay ~ repr 4 SORREES: SVIORIR reer
~ rescict SSEYESOS CER RTT VOOR AERTS aire)
Oo rede (aseqomd pur) qomas am An 03 SRif yoyo aseayd ‘pro mpep e mun HueUMD0p Fara sumajqomd Zoroaauadxe am not J; - SSYOHIOR
= a TTOLTROT SHOHSIN ees HORST i 8a | TTT O
S NOD WATdIOITINOOD OL SMUVINNOOS OFAN Gad) TTY BLFGd1 FSV —— siloheiadad : .
a Torrissoss «=F SY HOHDES Ae ETI i 8 sae TE
° O4NI NOLVULSIOTY YOI FET WOPD » TTA Tew Mox sazad 40 ONIGODTEa a — core eee
0 OsN RAOW YOd WT SOT Logs za TNVL TIM SIONVHD ONIORId Tad FTAVLICTad 6107 "ROT AVN ONINNIOIE Sora = ose «SESET DYER sR = eT)
SOYOUION
S ee SAN LSAIV'] VAN ASV Td ++ SNYBISSISES
SPOR ROUVERISTG ane
Q yen iesaee TOTRTET SDR OWS ag RT GIA Too
oO spaaq Jo saps02ay 30N0-) Yoo?) 03 aMMOI,a44 _
> 450q I0lid 387 aaTRID BI IQA 236g rag eds, XG aratby
a _
3 ago MAE ego se ay | ae, SOT AVDA |
4 GIOTST-TT Wow], pariog wopoy (amos Gz “pReDeE 90'9 THOL ) OO0O-TO-£OL-r1-90 IMIS (Id) seqEIBN ToneaypTEpy Gsadarg
2 . yasey usseeg «0000 - HbO - ENE - HT - 90 ADOOW 'W PIEMp]
& tadmumcenmem nny SHED 0 WIEBAY ALNES 3093

 

 

 

 

 

HOU OV ines poddagydp yess . MonQ RIG 4. MT; PREG SmoR yAesG
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 42 of 72 PagelD #:49

 

aye mo min mond moa 7093 0) fay Simiag IPD ©
Sonny
papper Apuarmo mpray sqopy Jo doo F awry om op Dos 31 SHOP AID
sdn-dog ware 02 soq a23j on £453 REY wD ¢
sda-dog wan oy Ba] G7}GaY PHD *

Sumtanoop Fuxpoopzuop poe Semmad maqu spery aqopy par sdn-dog sasn out mq *ENW1MOdINT
spunuapbay morsig

52) MLYy Manomy ar ado 03 sucInEST] 2} FOODIE PD =
SBORINATET (ENED FIERO) PrOPANOK 255 TROT NOT PD »
sverpngsa] Seung poe uvvsy, aseuy] 10; TKTAd YD »
“suonangsny Boupwag 3 A AETS PND ©
axoge meat muse TUBRED TBIMNS amp UO Jaq? ostapd ( a uondunsag eFrq ‘oy papmnoey ‘aay 19) ody spo iow iq qanrea oy aed am jo doy ogy pw aiqeTre se pur Yasres yMAFOp IGM HMI Nd OTL

dpscoensay
aSed axmopy qpmeg mo uw moMEMCHIA tICO aN 0; 23795 accord ‘coqmaspN EDOQIppE prod Nod 37 -

CDA LOVA GAAS “Tk Md NOD GAH '3SV9 ‘ICSC “XNAY
aoqgo Mo tr paras oq FNL pO ays OME TO OgETTEAR you are tad. sETIMOOp IVT; ALL -

creSe (aseqaind pur) pomes ama in on SER yor aseayd ‘pies open e quem smecnnoop Funieyp suuayqord Finuaradxe oz no. 5] -
IXQD YSTHOOTANOO. OL SMAVINNOOE OANT TH93 Tv SIV Od aSVa TE

 

OANI NOLEY @iSi03¢ dOs FGSH WONT © FIEVTVAY MON SCAR 40 ONGAOOTWS
OANI SION Od FUSH TD La DVI TIM SAONVHS ONIOTdd Td TTAVLONTTSd 6100 HOC AVN ONINNIOTS
oe SIVAN ISTIV'] (WIY ISVTTd «+

Qaubag FT} AOsy | Depa N/T
Spaaq Jo 4apsoray AsUN0-) HOO!) 0) atT07}9.44

GtOT-STEL FERomy patog xopey (nana G7 “tpeasee 99 0 POL ) CONTA EOE PI-90 “FESS (Nid) sPquraN wopHoyReep) Geedarg

ysey

BOE ST EST FEST OT SROTENT Os Ve EOS | tee SH REI RAS creo
z 1 soa
OG a TR PYSOR SeRFSST Rees

 

 

Sa aOR
DINE newness SORES TR DGRRDESY SEAS maT)

TIS Seaiees snerenave Srey | FOVINCHGTT SRR ATT [}

5

 

 

ENGTSY ev

 

 

Gt TRENT TER
rare ; foi ft) | Sees (]

‘oslees
cores Fooras STUarwnD CSI TION SES Bre]
NOIRE

FEE ODYOID
STE corwretew woe a ST RRS we)

 

 

 

 

 

 

 

 

 

 

 

OL, 68 eaeersrasen x ay ees BLO: SFOS: AS¥a tre BOE IGo 51 51-6 0
1061968 « SNTay Va¥HD FUE SSE OOS TS aya THOSE? LPO COS hB. 0
FRROUIN EENVEm oss 4 FE TO

SOTTO RST THES TH 238g RET SL Ra wma phews

eieang FBO Baggy est, | SSPE IVE

w1eeS 0000 - 0 - EOE - bi - 90 ApooW W BJEMpy
— prs,  SEHg 10 eeey ALNNSS 108g

anak {[iSoS DLS +i + aaeekees Gobo
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 43 of 72 PagelD #:50

EXHIBIT 3

 
 

 

 

WARRANTY DEED

JOINT TENANCY
3 O AAR

MAIL TO: Se

Robert Felicione
6410 N. Northwest Highway

Chicago, Illinois 60631

. OEPT-01 RECORDING $23.50
NAME & ADDRESS OF TAXPAYER: » TG001 TRAN 8828 67/13/95 12252000
Nicholas Durso . 671468 CG #~9S~454762
18 Carol Ann Dr, ’ COOK COUNTY RECORDER

Streamwood, Iliinois 60107

 

GRANTOR(S), Steven Kirker and Arlene Chapa, n/kK/a Arlene Kirker, husband
and wife of Streamwood, in the County of Cook, in the State of Illinois,
for and in consideration of Ten Dollars ($20.00) and other good and
valuable consideration in hand paid, CONVEY(S) and WARRANT(S) to the
GRANTEE(S), Nicholas Durso and Cynthia Durso of 7320 W. Talcott, #2wW,
Chicago, in the County of Cook, in the State of Illinois, not as TENANTS

IN COMMON but as JOINT TENANTS, the following described real estate: ib
LOT 3 IN STERLING ESTATES SUBDIVISION UNIT TWO, BEING A SUBDIVISION OF a
PART OF THE SOUTHWEST 1/4 OF SECTION 14, TOWNSHIP 41 NORTH, RANGE 9, EAST mm?
OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED o
MARCH 16, 1984, AS DOCUMENT NO. 27008111, AFORESAID IN THE VILLAGE OF to

STREAMWOOD, COOK COUNTY, ILLINOIS.
i] VILLAGE OF STAZAMWOOD {ii

   

   

Permanent Index No: ATTORNEYS TITLE GUARANTY FUND, INC.
06-14-303~-044

Property Address:
18 Carol Ann Dr.
Streamwood, Illinois 60107

SUBJECT TO: (1) General real estate taxes for the year 1994 and subsequent
years. (2) Covenants, conditions and restrictions of record.

hereby releasing and waiving all rights under and by virtue of the
Homestead Exemption Laws of the State of Illinois. TO HAVE AND TO HOLD
said premises not as TENANTS IN COMMON_but as JOINT TENANTS forever.

DATED this ZX ) day we Dean , J

wu
c .
Xe A Lene. KA KA
Steven Kirker Arlene Kirker

 

WARRANTY DEED - JOINT TENANCY - Page 1

 

 
STATE OF ILLINOIS )

) SS
COUNTY OF DU PAGE )
I, tha undersigned, a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that Steven Kirker and Arlene Chapa, n/k/a
Arlene Kirker, husband and wife personally known to me to be the same
persons whose names are subscribed to the foregoing instrument, appeared
before me this day in person, and acknowledged that they signed, sealed
and delivered the said instrument as their free and voluntary act, for the

uses and purposes therein set forth, including the release and waiver of
the right of homestead.

Given under my hand_and notary seal, this 20 day of

Ba we. ' 19 PY.
a .

-

   
 
  

Le

    
  

  

       

EICIAL, SEAL_ >
DENN CARaADORNSTAA 7

~ State ot Winor
ry Pubke State o
nay Gormenssio" Expires 4126(98

  
    
     
 

My commission expires

 

     
   

 

 

Z
COUNTY ~ ILLINOIS TRANSFER STAMPS eo
Exempt Under Provision of Prepared By: 2
Paragraph Section 4, Dennis Hoornstra v
Real Estate Transfer Act 100 W Roosevelt Rd., Unit B-8 ~
Date: Wheaton, Illinois 60187 “
‘
Signature:

 

 

 

 

WARRANTY DEED - JOINT TENANCY ~ Page 2
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 46 of 72 PagelD #:53

.
ta ny
ao
Pe :
oe
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 47 of 72 PagelD #:54

EXHIBIT 4
Cook County Property ax Poth cv-00207 Document #: 1-1 Filed: 01/10/20 Pa§bP4sokoPy"BAGEIEY #/8somPinresults.aspx

1 of |

Property Characteristics for PIN:

06-14-303-044-0000

 

TAX BILLED AMOUNTS
& TAX HISTORY

2019: $3,413.80° Pay Online: $3,413.80
2018: $6,206.91 Paid in Full

2017: $6,142.32 Payment History
2016: $6,012.41 Payment History
2015: $5,366.91 Payment History
*=(1st Install Only)

REFUNDS AVAILABLE

 

PROPERTY ADDRESS PROPERTY CHARACTERISTICS
18 CAROL ANN DR CURRENT INFORMATION
STREAMWOOD Tax Year 2018 Assessed Value:
3 60107 Most Recent Assessment
: Township: HANOVER Information: 21,059
(2018 Board Final)
Estimated Property Value: $210,590
MAILING ADDRESS .
_ Lot Size (SqFt): 7,800
NICHOLAS DURSO Building (SqFt): 1,530
18 CAROL ANN DR Property Class: 2-07
STREAMWOOD, IL 60107 Tax Rate : 12.099
Tax Code: 18023
EXEMPTIONS APPEALS

 

2019: Not Available

2018: 1 Exemptions Received
2017: 1 Exemptions Received
2016: 1 Exemptions Received
2015: 1 Exemptions Received

TAX SALE (DELINQUENCIES)

2019: Not Available

2018: Appeal Information
2017: Appeal Information
2016: Appeal Information
2015: Appeal Information

DOCUMENTS, DEEDS & LIENS

 

No Refund Available

2019: Tax Sale Has Not Occurred
2018: Tax Sale Has Not Occurred
2017: No Tax Sale
2016: No Tax Sale
2015: No Tax Sale

1711729032 - RELEASE - 04/27/2017
1709506100 - MORTGAGE - 04/05/2017
1707547029 - RELEASE - 03/16/2017
1513550039 - RELEASE - 05/15/2015
1511957045 - MORTGAGE - 04/29/2015

All years referenced herein denote the applicable tox year {i.e., the year for which taxes were assessed). Parcels may from time to time be consolidated or

Subdivided. If information regarding a particular PIN appears to be missing for one or more tax years, it is possible that the PIN has changed due to a consolidation

or subdivision. Users may contact the Cook County Clerk's Office for information regarding PIN lineage. Users should also note that the information displayed

on this site does not include special assessments (which are billed ond collected by municipalities) or omitted taxes (which ore assessed on an ad hoc basis by the

Cook County Assessor's Office). Please direct inquiries regarding the status of special assessments to your municipality. Questions regarding omitted taxes

should be directed to the Assessor's Office.

 

Note: This printout cannot be used as a tax bill.

1/7/2020, 9:29 AM
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 49 of 72 PagelD #:56

EXHIBIT 5
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 50 of 72 PagelD #:57

PeopleMap Report (Basic)
NICK DURSO

Possible People Information

Person Overview
NICK DURSO

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891 | COOK County

Phone Number(s):

SSN:

[ae issued in IL in 1979-1981
DOB:

eh :..: 51)

Date of Birth Summary

 

Date of Birth

PE 2-5)

SSN Summary

SSN
EE ses cin 1979-1981

Name Variations

Name

NICHOLAS DURSO
NICK J DURSO
NICHOLAS J DURSO
MR NICHOLAS J DURSO

Addresses

Address

Source

People Find People Historical

Source

People Jind People Historical

Source

People Pid

People |aind People Histencal
People Household

People Household

18 CAROL ANN DR, STREAMWOOD, IL 60107-6891 | COOK County

07/06/2020 13:58:02
Client 1D:10072-1236

People Household

 

Thomson Retters. Mo claim to onginal U S Government Warks

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for

credit, insurance, employment, or for any other purpose authorized under the FCRA.

tat
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 51 of 72 PagelD #:58

 

 

PeopleMap Report (Basic) 01/06/2020 13:58:02
NICK DURSO Client 1D:10072-1236
Reported 01 01 1993 - 10.02 2019
By Motor Vehicle 07/30/2012 - 07/30/2018 Motor Vehicle #1 Motor Vehicle #2 Motor Vehicle
#3 Motor Velucle #4 Motor Vehicle #3 Mator Vehicle
#6
By People Household 01/01/1993 - 01/31/2016 People Household
By People Find 01/23/2003 - 01/23/2003 People Find
By People Historical 01/01/1995 - 12/31/1995 People Historical
By Real Property Deeds Real Property Deeds #1 Real Propeay Deeds 42 Real
Property Deeds #3 Real Property Deeds 44 Real Property
Deeds #5 Real Property Deeds 26 Real Propeny Deeds
#7 Reat Property Deeds #8
By Real Property Tax Assessor Real Property Tax Assessor
6024 N NEVA AVE UNIT 2, CHICAGO, IL 60631-2444 | COOK County
Reported 11 13 2000 - 01 23 2003
By People Find 11/13/2000 - 11/13/2000 People Find
By People Historical People Historical
7320 W TALCOTT AVE APT 2W, CHICAGO, IL 60631-3709 | COOK County
Reported 04 01 1993 - 01 23 2003
By People Find 04/01/1993 - 04/01/1993 People Find
By Real Property Deeds Real Property Deeds
7320 W TALCOTT AVE 2, CHICAGO, IL 60631-3724 | COOK County
Reported 01 01 1993 - 12 31 1993
By People Historical 01/01/1993 - 12/31/1993 People Historical
Phone Numbers
Phone Source
Exceutve Profile #1 Executive Profile £2 Exceutnve Prolite
#3 Lxecutive Profile #4 Executive Protile #5 Peaple
Pind People Household
Exceuuve Profile #1 - Executive Profile #2 Lxeeutive Profile
#3 I secutive Profile #4 Execuuve Profile @§
Exccutive Profile
People Hrstortcal
Possible Asset Information
Real Property Tax Assessor Records
Thomson Peuters. No claim to ongmnal US. Government Vvorks 4

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA,
People@aysRepbi? (BasieNO207 Document #: 1-1 Filed: 01/10/20 Page 52 of 72 Pagédaow49-s58:02

NICK DURSO

Property Information

County:

Assessor's Parcel Number:

Property Type:

Land Use:

Building Square Feet:

STREAMWOOD. IL
60107-6891

COOK

06 14 303 044 0000
SINGLE FAMILY
RESIDENCE -
TOWNHOUSE
SINGLE FAMILY
RESIDENCE

1530

Client ID:10072-1236

TAX ASSESSOR RECORD may be available for this property. The record contains information from the office of the local real
property tax assessor office. In addition to identifying the current owner, the record may include tax assessment information.
the legal description. and property characteristics. Additional charges may apply.

TRANSACTION HISTORY REPORT may be available for this property. The report contains details about all available
transactions associated with this property. The report may include information about sales, ownership transfers. refinances.
construction loans, 2nd mortgages, or equity loans based on recorded deeds. Additional charges may apply.

End of Document

Vehicle Registrations (6)

To Summary

Source Information

Coverage Begin Date:

¢ 2020) Thomson Reuters No claim to onigmal US Covernment Works

Motor Vehicle Record

Information Current Through:

Database Last Updated:
Update Frequency:
Current Date:

Source:
Vehicle Information

VIN:

Vehicle Type:
Model! Year:
Make:

Body Style:
Model/Series:

01/01/2001

12/12/2019

12/20/2019

2X MONTHLY

01/06/2020

SECRETARY OF STATE, VEHICLE SERVICES DEPT.

SFNRL38788B 105402
PASSENGER CAR
2008

HONDA

WAGON 4D 8P
ODYSSEY EX L

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleGasRéenbr?2(Base/00207 Document #: 1-1 Filed: 01/10/20 Page 53 of 72 Pageskast 48)58:02

NICK DURSO

Primary Color:

Secondary Color:
Registration Information

License Plate Number:
Issuing State:
Previous Plate Number:

Previous Plate State:

Registration Renewal Date:

Expiration Date:
Registrant(s) Since:
Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Registrant(s) Since:
Name:

Interest:

Mailing Address:

County:
Title Information:

Name:
Interest:
Title Transaction Date:

Mailing Address:

County:

Name:

Interest:

Title Transaction Date:

Mailing Address:

County:

GRAY
GRAY

H131287

IL

H131287

IL

10/02/2019

09/30/2020

09/29/2008

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

10/02/2019

09/30/2020

09/29/2008

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

NICK DURSO

OWNER

09/30/2008

18 CAROL ANN DR
STREAMWOOD, IL. 60107-6891
COOK

CYNTHIA DURSO

OWNER

09/30/2008

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.

Client ID:10072-1236
PeopleMiaSRepbiz (BaaicN0207 Document #: 1-1 Filed: 01/10/20 Page 54 of 72 Pagedio#643:58:02

NICK DURSO

Lien Holder Information

Name:
Interest:

Mailing Address:

County:

Historical DMV Record 1

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 2

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

Client 1D:10072-1236

AMERICAN HONDA FIN,

LIEN HOLDER

PO BOX 997518

997518

SACRAMENTO. CA 95899-7518
YOLO

07/30/2018

09/30/2019

H131287

IL

H131287

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

07/30/2018

09/30/2019

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

09/28/2017
09/30/2018

H131287

IL

H131287

IL

NICK DURSO
REGISTRANT

18 CAROL ANN DR

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleMasBepbi2 (asieD0207 Document #: 1-1 Filed: 01/10/20 Page 55 of 72 Pagediao#G2:58:02

NICK DURSO

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 3

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

_ Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 4

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Client 1ID:10072-1236

STREAMWOOD, IL 60107-6891
COOK

09/28/2017

09/30/2018

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

09/26/2016

09/30/2017

H131287

IL

H131287

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

09/26/2016

09/30/2017

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

10/06/2015
09/30/2016
H131287

IL

H131287

IL

NICK DURSO
REGISTRANT

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
People@as Beda BasieD0207 Document #: 1-1 Filed: 01/10/20 Page 56 of 72 Paqeéi20#0G3:58:02

NICK DURSO

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 5

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 6

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:

Name:

Client 1D:10072-1236

18 CAROL ANN DR
STREAMWOOD, II. 60107-6891
COOK

10/06/2015

09/30/2016

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

09/15/2014

09/30/2015

11131287

IL

H131287

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

09/15/2014

09/30/2015

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

10/03/2013
09/30/2014
H131287

IL

H131287

IL

NICK DURSO

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleBasRenbi2(BaweN0207 Document #: 1-1 Filed: 01/10/20 Page 57 of 72 Pagedbb#t $458:02

NICK DURSO

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 7

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 8

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:

Previous Plate State:

Client 1D:10072-1236

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

10/03/2013

09/30/2014

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

09/19/2012

09/30/2013

H131287

IL

H131287

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

09/19/2012

09/30/2013

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

10/04/2011
09/30/2012
H131287
IL
H131287
IL

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleMasBepbi2? BaweN0207 Document #: 1-1 Filed: 01/10/20 Page 58 of 72 Pagediao#t 45:58:02

NICK DURSO

Name:
Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 9

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Pilate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 10

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Previous Plate Number:

Client ID:10072-1236

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

10/04/2011

09/30/2012

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

10/01/2010

09/30/2011

H131287

IL

H131287

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

10/01/2010

09/30/2011

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

09/29/2009
09/30/2010
H131287
IL
H131287

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleWaSspbi? @dave0207 Document #: 1-1 Filed: 01/10/20 Page 59 of 72 Pagelhds6 9958-02

NICK DURSO

Previous Plate State:
Name:
Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

Historical DMV Record 11

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

County:

End of Document

To Summary

Source Information

Coverage Begin Date:

Information Current Through:

Client 1D:10072-1236

IL

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

09/29/2009

09/30/2010

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

09/29/2008

09/30/2009

H131287

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

09/29/2008

09/30/2009

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

¢ 2626 Thomson Reuters No chin to orginal US. Government Works.

Motor Vehicle Record

01/01/2001
12/12/2019

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleM@@GepailGasigQ0207 Document #:

NiCK DURSO

County:

ud of Document

To Summary

Source Information

Coverage Begin Date:

Information Current Through:

Database Last Updated:
Update Frequency:
Current Date:

Source:
Vehicle Information

VIN:

Vehicle Type:
Model Year:
Make:

Body Style:
Model/Series:
Primary Color:

Secondary Color:
Registration Information

License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Registration Renewal Date:
Expiration Date:
Registrant(s) Since:

Name:

Interest:

Mailing Address:

County:

1-1 Filed: 01/10/20 Page 60 of 72 Pagselbazé 358:02

Client 1D:10072-1236

STREAMWOOD, IL 60107-6891
COOK

© 2626 Vhomson Reuters No claim to orginal US Government Works.

Motor Vehicle Record

01/01/2001

12/12/2019

12/20/2019

2X MONTHLY

01/06/2020

SECRETARY OF STATE, VEHICLE SERVICES DEPT.

4TIBDIFK3CU041890
PASSENGER CAR

2012

TOYOTA

SEDAN 4D 5P

CAMRY HYBRID LE HYBRID XLE
GOLD

GOLD

7048075

IL

PRIVATE

7048075

IL

08/06/2019
07/31/2020
08/15/2012

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
People@asRepbi2 Basic00207 Document #: 1-1 Filed: 01/10/20 Page 61 of 72 Pagediin 6&58:02

NICK DURSO

Lien Holder Information

Name:
Interest:

Mailing Address:

County:

Historical DMV Record 1

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Historical DMV Record 2

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Historical DMV Record 3

Registration Renewal Date:

Expiration Date:

Client 1D:10072-1236

TMCC

LIEN HOLDER

PO BOX 105386

105386

ATLANTA, GA 30348-5386
FULTON

07/30/2018
07/31/2019

7048075

IL

PRIVATE

7048075

IL

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

07/31/2017
07/31/2018

7048075

IL

PRIVATE

7048075

IL

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

07/21/2016
07/31/2017

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleBasRepbr2 @asie00207 Document #: 1-1 Filed: 01/10/20 Page 62 of 72 Pagesdin2h 6258:02

NICK DURSO

License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Historical DMV Record 4

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Historical DMV Record 5

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:

Client ID:10072-1236

7048075

IL

PRIVATE

7048075

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

08/04/2015
07/31/2016

7048075

IL

PRIVATE

7048075

IL

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

07/02/2014
07/31/2015

7048075

IL

PRIVATE

7048075

IL

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleMiggSRéepbir2 Gasie{00207 Document #: 1-1 Filed: 01/10/20 Page 63 of 72 Pagesibst 19)58:02

NICK DURSO

Historical DMV Record 6

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Plate Type:

Previous Plate Number:
Previous Plate State:
Name:

Interest:

Mailing Address:

County:
Historical DMV Record 7

Title Transfer Date:
Name:
Interest:

Mailing Address:

County:

Title Transfer Date:
Name:

Interest:

Mailing Address:

County:

Title Transfer Date:
Name:

Interest:

Mailing Address:

County:
Physical Address:

County:
Title Transfer Date:

Client 1ID:10072-1236

08/02/2013
07/31/2014

7048075

IL

PRIVATE

7048075

IL

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

08/30/2012

IMCC

LIEN HOLDER

2535 WEDGLEA DR
DALLAS. TX 75211-2087
DALLAS

08/30/2012

NICK DURSO

OWNER

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

08/30/2012

TMCC

LIEN HOLDER

2535 WEDGLEA DR
DALLAS, TX 75211-2087
DALLAS

PO BOX 105386

105386

ATLANTA, GA 30348-5386
FULTON

08/30/2012

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
People@asRepbr2(BasieN0207 Document #: 1-1 Filed: 01/10/20 Page 64 of 72 Pagedib# 14:58:02

NiCK DURSO

Name:
Interest:

Mailing Address:

County:

Title Transfer Date:
Name:

Interest:

Mailing Address:

County:
Physical Address:

County:

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Plate Type:

Name:

Interest:

Mailing Address:

County:

End of Document

To Summary

Source Information

Coverage Begin Date:

Information Current Through:

Database Last Updated:
Update Frequency:
Current Date:

Source:
Vehicle Information

VIN:

Client 1D:10072-1236

IMCC

LIEN HOLDER

260 INTERSTATE NORTH CIR SE
ATLANTA, GA 30339-2228
COBB

08/30/2012

TMCC

LIEN HOLDER

2535 WEDGLEA DR
DALLAS, TX 75211-2087
DALLAS

260 IN CIR NW
ATLANTA, GA 30339
COBB

08/15/2012

07/31/2013

7048075

IL

PRIVATE

NICK DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

(2020 Thomson Reuters No claim to original US. Government Works

Motor Vehicle Record

01/01/2001

12/12/2019

12/20/2019

2X MONTHLY

01/06/2020

SECRETARY OF STATE, VEHICLE SERVICES DEPT.

1J4GX48S94C406834

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
PeopleMapaepdiiBasij00207 Document #: 1-1 Filed: 01/10/20 Page 65 of 72 Pengpplia26:7258:02

NICK DURSO

Information Current Through:

Database Last Updated:
Update Frequency:
Current Date:

Source:
Vehicle Information

VIN:

Vehicle Type:
Model Year:
Make:

Body Style:
Model/Series:
Primary Color:

Secondary Color:
Registration Information

License Plate Number:
Issuing State:

Previous Plate Number:
Previous Plate State:
Registration Renewal Date:
Expiration Date:
Registrant(s) Since:

Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:
Expiration Date:
Registrant(s) Since:

Name:

Interest:

Mailing Address:

County:

Title Information:

12/12/2019
12/20/2019
2X MONTHLY
01/06/2020

Client ID:10072-1236

SECRETARY OF STATE, VEHICLE SERVICES DEPT.

SFNYF6H49JB055030
PASSENGER CAR
2018

HONDA

SUV 4D 8P

PILOT EX

GRAY

GRAY

AX43721

IL

AX43721

IL

07/10/2019

07/31/2020

08/01/2018

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-6891
COOK

07/10/2019

07/31/2020

08/01/2018

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL. 60107-6891
COOK

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
People@aseiparL(Basicj~00207 Document #: 1-1 Filed: 01/10/20 Page 66 of 72 PatesRoze 7358:02

NICK DURSO

Original Title Date:
Title Number:

Name:

Interest:

Title Transaction Date:

Mailing Address:

County:

Name:

Interest:

Title Transaction Date:

Mailing Address:

County:
Lien Holder Information

Name:
interest:

Mailing Address:

County:

Historical DMV Record 1

Registration Renewal Date:

Expiration Date:
License Plate Number:
Issuing State:

Name:

Interest:

Mailing Address:

County:

Registration Renewal Date:

Expiration Date:
Name:
Interest:

Mailing Address:

Client 1D:10072-1236

08/06/2018

182186946210

CYNTHIA DURSO

OWNER

08/06/2018

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

NICK DURSO

OWNER

08/06/2018

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

AMERICAN HONDA FINANCE CORP.
LIEN HOLDER

PO BOX 997518

997518

SACRAMENTO. CA 95899-7518
YOLO

08/01/2018

07/31/2019

AX4372]

IL

NICK DURSO

REGISTRANT

18 CAROL ANN DR
STREAMWOOD, IL 60107-6891
COOK

08/01/2018

07/31/2019

CYNTHIA DURSO
REGISTRANT

18 CAROL ANN DR
STREAMWOOD. IL 60107-689 |

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 67 of 72 PagelD #:74

EXHIBIT D
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 68 of 72 PagelD #:75

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

NICHOLAS J. DURSO,
PLAINTIFF,

vs. Case No.

)
)
)
)
)
ROUNDY’S ILLINOIS, LLC, d/b/a )
MARIANO’S and certain UNKNOWN )
OFFICERS OF DEFENDANT )
ROUNDY’S ILLINOIS, LLC, )
individually, )
)

DEFENDANTS, )

DECLARATION OF LEE KUNSELMAN

I, Lee Kunselman, under penalty of perjury, hereby declare as follows:

1. I am over the age of twenty-one, and am fully competent to testify about the facts
set forth in this declaration, each of which is based on my own personal knowledge.

2. I am employed by Roundy’s Supermarkets, Inc. (“Roundy’s” or the “Company”)
as its Vice President - Human Resources.

3. As Roundy’s Vice President - Human Resources, I am familiar with the Company’s
corporate structure and affiliated entities, including Roundy’s Illinois, LLC, d/b/a Mariano’s
(“Mariano’s”) and its members.

4, Mariano’s is a Wisconsin limited liability company, organized under the laws of
Wisconsin, with its headquarters and principal place of business located at 875 E. Wisconsin Ave.,
Milwaukee, Wisconsin.

5. Mariano’s is wholly owned by Roundy’s. Accordingly, the sole member of

“Roundy’s Illinois, LLC, d/b/a Mariano’s” is “Roundy’s Supermarkets, Inc.”
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 69 of 72 PagelD #:76

6. Roundy’s is a Wisconsin corporation organized under the laws of the state of
Wisconsin, with its principal place of business located at 875 E. Wisconsin Ave., Milwaukee,
Wisconsin.

7. Roundy’s and its affiliated entities, including Mariano’s, leverage economies of
scale to avoid redundancy and reduce expenses through a “shared services” model. Under this
model, certain non-operational administrative functions (such as payroll processing, benefits
administration, and regulatory filings) are handled on a consolidated basis by Roundy’s to support
its affiliated entities.

8. Under Roundy’s shared services model, and in my capacity as the Company’s Vice
President — Human Resources, I am familiar with and have access to the personnel records of
Roundy’s affiliates, including Mariano’s.

9. have reviewed Mariano’s personnel records related to a former employee named
“Nicholas Durso,” who was previously employed as a Store Director at Mariano’s Store No. 533,
located in Northbrook, Illinois. These records include, but are not limited to, Mr. Durso’s federal
and state Form W-4 — true and correct copies of which (with personal information redacted) are
attached as Exhibit A.

10. The documents attached as Exhibit A are business records of Mariano’s that were:
(a) created on or about the date identified on the respective document; (b) from information
transmitted by persons with knowledge of the facts and information contained in the document;
and (c) were created, kept and maintained in the course and as part of the regular practice of
Mariano’s regularly-conducted business activities.

11. According to the documents and information contained in Mariano’s personnel

records, the only home address utilized by Mr. Durso during the course of his employment at
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 70 of 72 PagelD #:77

Mariano’s was “18 Carol Ann Dr., Streamwood, Illinois 60107” — the same address listed on his
Form W-4, and the same address the Company utilized when processing payroll for Mariano’s and
sending Mr. Durso his Mariano’s paychecks.

12.  Asofthe date of execution of this Declaration, neither Roundy’s nor Mariano’s has
been notified of a change of address for Mr. Durso.
FURTHER AFFIANT SAYETH NAUGHT.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on: __\ | \0 | Joge
Date gnature
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 71 of 72 PagelD #:78

Form W-4 2012

Purpose. Complate Form W-4 so that your
employer can withhold the correct fedaral

Income tax from your pay. Consider completing a
new Form W-4 each year and when your

personal or financial situation changes.
Exemption trom: withhalding, If you are exempt,
complete anty’ ines 1, 2::3;4, end 7 and sign
the fortn fo-valldate:it.-Your-exemption for 201Z
‘expires Eabrudty:18, 2073, See Pub, 505, Tax
Withholding and Estimated Tax,

Note, If another person can claim you as a
dependent on his or her tax return, you cannot
clalm exemption from withholding if your income
exceeds $950 and Includes more than $300 of
unearned Income (for example, Interest and
dividends).

Basic instructions, If you are not exempt,
complete the Personal Allowances Worksheet
below. The worksheets on page 2 further adjust
your withholding allowances based on itemized
deductions, certain credits, adjustments to
income, or iwo-eerners/multiple jobs situations.

 

 

Complete al| workshepte that apply. However,
you may:claim-fawer-for zero) allowances, For
soguine wages. withholding must be based on
allowances you chimed and may not be a flat
amount or percentage of wages.

Head of household, Generally, you may claim
head of housshold filing status on your tax return
only If you are unmarried and pay more than
60% of the costs of keeping up a home for
yourself and your dependent(s) or other
qualifying individuals. See Pub. 501, Exemptions,
Standard Deduction, and Filing information, for
Information.

Tax credits, You can take profectad tux credits
\nto secount infiguring your'sllowable number of
withholding dllowerces-Cledits tor.ebild or
dopondant care expanses and the-child tax
credit may bo.claimediusiny Péersonpl:
Allawancos Workahset bolew: Sex Pub. 919;
How Do | Adjust My Tax Withholding, {or
Information on converting your other credits Into
withholding allowances,

Nenwage Income. If you have a large amount of
nonwage Income, such as interest or dividends,
consider making estimated tax payments using

  
  
  

Form 1040-ES, Estimated Tax for Individuals.
Otherwise, you may owe'additlonal tax. If you
have pension or annully income, ebe Pub. 919 to
{ind out If you should adjust your withholding on
Form W-4 or W-4P.

Two eamers or multiple jobs. If you have a
working spouse or more than one job, figure the
total number of allowances you are entitled to
clatm on ail jobs using worksheets from only one
Form W-4, Your withholding usually will be most
accurate when all allowances are clalmed on the
Form W-4 for the highest paying job and zero
allowances are claimed on the others. See Pub.
919 far detalls.

Nonresident allen. If you are a nonresident alien,
see Notice 1392, Supplemental Form W-4
Instructions for Nonresidant Allens, before
completing this form,

Check your wittihotding, After your Form W-4
takes effect, use Pub. 619 to see how the
amount you ara having withheld Compares {0
your projected tofal tax for 2011, See Pub. 919,
dapecially it-your-edmings excecd $730,000
(Single) 6 $480,000 (Monied),

 

; Personal Allowances Worksheet (Keep lor your recoras.)
A _— Enter "1" for yourself if no one else can claim you as a dependent .

B Enter "1" if: (

* You are single and have only one job; or
¢ You are married, have only one job, and your spouse does not work; or

« Your wages from a second Job or your spouse’s wages (or tha total of both) are $1,500 or less.
Cc Enter “1” for your spouse. But, you may choose to enter “-0-" if you are married and have elthsy a working spouse or more

than one job. (Entering "-0-" may help you avoid having too little tax withheld.) .

D Enter number of dependents (other than your spouse or yourself) you will claim on yourtaxretum. . 2. +
E Enter “'t” if you will file as head of household on your tax return (see conditions under Head of household above)
F Enter "1” If you have at least $1,900 of child or dopendent care expenses for which you plantoclaimacredit . . .

aumog

HT

(Note. Do not include child support payments. See Pub. 503, Child and Dependent Care Expenses, for details.)

G Child Tax Credit (Including additional child tax credit). See Pub. 972, Child Tax Credit, for more information.
¢ H your total Incoma will be less than $61,000 ($90,000 if married), enter “2” for each eligible child; then less “1” If you have three or more eligible children.
* If your total income will be between $61,000 and $84,000 ($90,000 and $119,000 If married), enter "1" for each eligible

child plus "1" additional if you have six or more eligible children, . . . .

H — Addiines A through G and anter total here. (Note. This:may be differnt front the numbe:

* If you plan to Remize or clalm-sdlustments'td fneome:and want ty reduce your withholding, see'the Deduations
Tac rata irre tio ore job onare muriocondtal a both work and tha.vanibined eaihings froma jobs exceed

« Ifyou have more one job or.are. jae yo Lyour spouse both work and thacombined eainings tron’ 5 exces
$40,000($10;000.{f maricd}, see the TwesEarnere/Mul

For accuracy,
complete ali
worksheots
that apply.

Department of the Treasury

 

Cut here and give Form W-4 to your employer. Keep the top part for your records.

Employee's Withholding Allowance Certificate

» Whether you are entitled to claim s certain number of allowances or exemption from withholding Is

1 of exemptions you claim on yourtaxretun.) > H

ree ee G

 

{ et uftiple: Jobs Workshodt.on page 2 to avold having toa ite tax -vithhald.
* IimeRber of the above situations apples, stop:here’and enter the number.{rom Ine Hon Jine 5-of Form W-4.below.

eo tere ert an eterna eres teem mn aan

 

 

 

internat Rovanue Savice subject to review by the IRS. Your employer may be required to send a copy of this form to the IAS.
rot Type'or print your Tirat name nachna inl, ° nt neme.- 2 Your social so number
Ivich : NuNco 7.
ome address jruiribey and etreet or mural route) sf

12 Carer amps, Drive
7 Gityorlown, s(ole, and Z!P coda

Streammoad TFL Gola?

4 C] single { Married [_] Mariea, but withhotd at higher Single rata.
Note. It marrtod, buf laigally’Separd (od), or spouséo |s a riontesidont.ation, check the “Singid® box,
4 If your last name differs from that shown on your social security card,
check here. You must call 1-800-772-1213 for e replacement card. >» a

 

 

 

  
 

 

 

 

5 Total number of allowances you are clalming (from line H above or from the applicable worksheet on page 2) 5
6 Additional amount, If any, you want withheld fromeach paycheck 2. 6 1 1 ee ee ee es 4B
7 \clalm exemption from withholding for 201@yand | certify that | meet both of the following conditions for exernption. jak

 
  

e Last year | had a right to a refund of all federal income tax withheld because | had no tax liability and

¢ This year } expect a refund of all federal Income tax withheld because | expect to have no tax Habiilty.
if yau meet both conditions, write “Exempt*here, 2. ea a ee te ew ee ew PETE

Under penaltles of perjury, | declare that | have examined this certificate and to the best of my knowledge and beltef, I! Is true, correct, and complete.

Employee's algnature* ;
(This torm is not valid unless you sign iit.) >

 
   

Wate > [-

F Gite cada (options): pater [AP 3 ear ounbur (E18)

 

ployar’s aama and address (Emrployar-

 

 

 

For Privacy Act and Paperwork Reduction Act Notice, see page 2,

Gat, No. 102200 Form Wad
Case: 1:20-cv-00207 Document #: 1-1 Filed: 01/10/20 Page 72 of 72 PagelD #:79

Illinois Withholding Allowance Worksheet

 

General information If you have more than one job or your spouse works, you should
Complete this worksheet to figure your total withholding allow- figure the total number of allowances you are entitled to claim.
ances, Your withholding usually will be more accurate if you claim all of
Everyone must complete Step 1. your allowances on the Form IL-W-4 for the highest-paying job
Complete Step 2 if and claim zero on all of your other IL-W-4 forms.

* you (or your spouse) are age 65 or older or legally blind, or You may reduce the number of allowances or request that your

* you wrote an amount on Line 4 of the Deductions and employer withhold an additional amount from your pay, which may

Adjustments Worksheet for federal Form W-4. help avoid having too little tax withheld.

 

Step 1: Figure your basic personal allowances (including allowances for dependents)

Check all that apply:
(C1 No one else can claim me as a dependent.
11 | can claim my spouse as a dependent.
1 Wrile the total number of boxes you checked. 1
2 Write the number of dependents (other than you or your spouse) you will clalm on your tax return.
3 Add Lines 1 and 2. Write the result. This is the total number of basic personal allowances to which
you are entitled.
4 |? you want to have additional Wllinois Income Tax withheld from your pay, you may reduce the
rumber of basic personal allowances or have an additional amount withheld. Write the total number
cf basic personal allowances you elect to claim on Line 4 and on Form IL-W-4, Line 1. 4

 

Step 2: Figure your additional allowances
Check all that apply:

01: am 65 or older. (| am legally blind.

‘Cl My spouse is 65 or older. C1 My spouse is legally blind.
5 Write the total number of boxes you checked. 5.
6 Write any amount that you reported on Line 4 of the Deductions and Adjustments Worksheet

for federal Form W-4. 6
7 Divide Line 6 by 1,000. Round to the nearest whole number. Write the result on Line 7. 7
8 Add Lines 5 and 7. Write the result. This is the total number of additional allowances to which

you are entitled. 8

9 If you want to have additional Illinois Income Tax withheld from your pay, you may reduce the
numoer of additional allowances or have an additional amount withheld. Write the total number
of additional allowances you elect to claim on Line 9 and on Form IL-W-4, Line 2. 9

 

EED> Ht ycu have non-wage income and you expect to owe Iillnols Income Tax on that Income, you may choose to have an additional
amount withheld from your pay. On Line 3 of Form IL-W-4, write the additional amount you want your employer to withhold.

pe a ae ee Cut here and give the certiticate to your employer. Keep the top portion for your records. —— —- ——— an a ><

4 Illinois Department of Revenue
IL-W-4 Employee’s Illinois Withholding Allowance Certificate

 

" } 7? Y 3 1 Write the total number of basic allowances that you
Social Securlty number are claiming (Step 1, Line 4, of the worksheet). 1 O
Nichola s 3. Durso 2 Write the total number of additional allowances that

 

Name you are claiming (Step 2, Line 9, of the worksheet). 2

3 Cdfiel ie Dra ye 3 Write the additlonal amount you want withheld

 

 

 

Street addrass
(deducted) from each pay. 3
STaamunoas Zl Gol o7 | certify that | am entitled to the number of withholding allowances claimed on
City State ZIP this certificate, x /. > P 1
-] } -, “7
Check che box if you are exernpt from federal and Illinois C] Gursignan Sais

 

Income Tax withholding. Employer: Keop this ceriificate with your records, If you lava relarred tha emiployao’s federal
= carificate to tha IAS and the IRS has notified you to- disregard ll,-you may aso be required to
as fom) Sat an oulsed by ine Ulinols Income Tax Act Disclosure of this Heroes this cortical Ever, Hey are oe foray. to rater the employees fadaral certificate
inform: ). Fallure to pravida Information could resuil in a penally. 2 IRS, you stil may de raquited to refer.this certiti i tren

*L-W-4 (Pi-12/07) [This form has den dppravad by the Forms Manag Center. We-482-0009 fort is , 7 suiatlone 66 aan Code 1G reo "of Revenue

 

 

 

rapection, Sea illinois Inaome Tax Reguiations 86 tI, Adm. Gode 160.

 
